Citation Nr: 1235791	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-22 924	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an initial rating higher than 20 percent for left eye retinal detachment status post sclera buckle surgery.

Entitlement to an initial rating higher than 0 percent, so a compensable rating, for a right middle finger boutonniere deformity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1999 to December 2003.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from July 2004 and April 2006 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran had a hearing at the RO in December 2010 before a Veterans Law Judge of the Board (Travel Board hearing).  In February 2011, that judge remanded the claims to the RO via the Appeals Management Center (AMC) for further development and consideration, including especially to provide the Veteran notice required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), to obtain all outstanding treatment records, and to have him undergo VA compensation examinations to reassess the severity of these disabilities.  That judge who presided over his hearing and authored that remand, however, since has retired from the Board.  Under 38 U.S.C.A. § 7107(c), the judge who conducts a hearing must participate in the decision on appeal.  See also 38 C.F.R. § 20.707.  So, in April 2012, the Veteran was notified of that judge's retirement and provided an opportunity to have another hearing before a different judge that would decide the appeal.  He also was informed that, if he did not respond within 30 days from the date of that letter, the Board would assume he does not want another hearing and would proceed accordingly.  And, to date, well more than 30 days since, he has not responded.  Thus, the Board is proceeding as though he does not want another hearing.


The Board also sees that he did not appear for his VA compensation examination scheduled for March 2011 following and as a result of the Board's prior remand.  Ordinarily, in an initial-rating claim, as here, when the Veteran fails to report for an examination, the claim shall be rated on the existing evidence of record rather than summarily denied because an initial-rating claim is an original compensation claim under 38 C.F.R. § 3.655(b).  See Turk v. Peake, 21 Vet. App. 565 (2008).  Here, though, the Veteran has provided good cause for failing to report for his VA compensation examinations, so the Board is again remanding his claims to the RO via the AMC to have him undergo these necessary medical evaluations.


REMAND

As mentioned, the Veteran missed the examination scheduled for March 2011.  In a letter since dated in April 2012, however, he explained that he had failed to make the appointment due to work-related issues and conflicting appointments.  He said he resultantly had tried to reschedule his appointment.  Although he was told a letter would be forthcoming with a new appointment date, he claims he never received such a letter.  As a general proposition, the law presumes the regularity of the administrative process in providing this notice to him "in the absence of clear evidence to the contrary."  See Kyhn v. Shinseki, 23 Vet. App. 335, 338-40 (2010) (quoting Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992)).  Indeed, according to Kyhn, because the regular practices of VA do not include maintaining a hard copy of notices of scheduled VA examinations, even the absence of any such copy from the claims file cannot be used as evidence to demonstrate that a notice was not mailed.  Id., at 339.

When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant fails to report to the examination without showing good cause, one of two circumstances applies.  38 C.F.R. § 3.655(a).  First, in a claim for initial entitlement, the claim will be decided based on the evidence of record.  Second, in any other original claim, a reopened claim for a benefit which was previous disallowed, or in a claim for an increase, the claim will be denied as a matter of law.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, illness or hospitalization, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).

An examination is clearly required in this case to reassess the severity of these disabilities.  In February 2011, the prior judge remanded the claims partly because she believed the Veteran's VA examination in June 2004 was too old to properly assess the current state of his disabilities, as he had testified during his hearing before her that his disabilities had worsened in the intervening seven years, particularly as he had undergone eye surgery in May 2006.  A year and a half more have passed since that judge's remand of these claims, so it has been even longer since the Veteran's last VA compensation examination for these disabilities, now nearly 81/2 years, hence, the need for an updated medical examination is even greater now than it was at the time of the last remand.

Therefore, in light of the relatively short notice provided the Veteran in scheduling his prior examination, and his apparently earnest attempts to have his appointment rescheduled, and the seeming assurance that it would be, the Board finds that he has shown good cause for failing to appear for his prior examination.  He returned to the VA Medical Center (VAMC) in Miami, Florida, several times in March 2011 to visit his treating physicians for eye care, the most recent records contained in the present file.  He is clearly willing to attend another VA compensation examination, if given the opportunity, and VA's mission will not be better served by denying his claims on the present record.  So, on remand, not only should his examinations be rescheduled, but also any additional relevant treatment records at the Miami VAMC obtained and associated with the claims file for consideration in this appeal.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is maintained and generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).


Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Request all relevant medical records from the Miami VAMC dated since March 2011.  Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these additional records as are necessary to comply with this VA regulation.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, reschedule the VA compensation examinations to reassess the severity of the Veteran's left eye retinal condition and his right middle finger deformity.  All diagnostic testing and evaluation needed to make these determinations should be performed, and all clinical findings reported in detail.  His lay statements regarding the severity of his symptoms must also be considered and discussed.

As well, it is absolutely imperative that the examiners review the claims file for the pertinent medical and other history, including a complete copy of this remand.  The examiners must also comment on whether these disabilities impact the Veteran's employment or ability to work in a substantially gainful occupation.

He is hereby advised that failure to report for these rescheduled VA examinations, without good cause, may have detrimental consequences on these pending claims.  See 38 C.F.R. § 3.655.

3.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them the opportunity to submit additional evidence and argument in response before returning these claims to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


